DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuHack et al. 7,222,642.
In regard to claim 1, DuHack et al. discloses a solenoid valve quick-connecting structure, comprising:
a main body 12, having a three-way channel therein, a surface of the main body being formed with a first connecting opening 24, a second connecting opening 24 and a third connecting opening 24; at least one of the first connecting opening and the second connecting opening being provided with an accommodating chamber (see fig. 3), the accommodating chamber having a reduced section 152 and an enlarged section that has an inner diameter greater 
a solenoid valve body 30, disposed at the third connecting opening, for opening or closing the three-way channel according to an electronic signal;
a positioning clamp 20, disposed in the accommodating chamber; the positioning clamp having an annular base, the positioning clamp having a plurality of clamping blocks 148 that extend from one side of the base and are spaced apart from each other; the clamping blocks correspondingly extending to the enlarged section; wherein the clamping blocks are slightly deformable through a gap defined between every adjacent two of the clamping blocks for clamping an external pipe.
In regard to claim 3, wherein the inner diameter of the enlarged section gradually increases in a direction opposite to the first connecting opening or the second connecting opening.
In regard to claim 5, wherein an inner side of each of the clamping blocks is provided with a toothed portion (see fig. 3).
In regard to claim 6, wherein an outer side of each of the clamping blocks is provided with a protruding portion 150, the positioning clamp has an outer diameter defined by a distance between outer edges of the protruding portions of the clamping blocks, and the outer diameter of the positioning clamp is greater than the inner diameter of the reduced section.
Claim(s) 1, 3-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Pont et al. 2014/0021388.


a main body 2, having a three-way channel therein, a surface of the main body being formed with a first 13 connecting opening, a second 31 connecting opening and a third 31 connecting opening; at least one of the first connecting opening and the second connecting opening being provided with an accommodating chamber 4 (see fig.2), the accommodating chamber having a reduced section and an enlarged section that has an inner diameter greater than that of the reduced section, wherein the enlarged section is connected to one side of the reduced section, distant from the first connecting opening or the second connecting opening;
a solenoid valve body 24, disposed at the third connecting opening, for opening or closing the three-way channel according to an electronic signal;
a positioning clamp 31, disposed in the accommodating chamber; the positioning clamp having an annular base, the positioning clamp having a plurality of clamping blocks that extend from one side of the base and are spaced apart from each other; the clamping blocks correspondingly extending to the enlarged section; wherein the clamping blocks are slightly deformable through a gap defined between every adjacent two of the clamping blocks for clamping an external pipe.
In regard to claim 3, wherein the inner diameter of the enlarged section gradually increases in a direction opposite to the first connecting opening or the second connecting opening (see piece between 31 and 4 in fig;. 2).
In regard to claim 4, wherein another side of the reduced section, close to the first connecting opening or the second connecting opening, is connected to a guiding section, and an 
In regard to claim 6, wherein an outer side of each of the clamping blocks is provided with a protruding portion, the positioning clamp has an outer diameter defined by a distance between outer edges of the protruding portions of the clamping blocks, and the outer diameter of the positioning clamp is greater than the inner diameter of the reduced section.
In regard to claim 7, wherein the accommodating chamber is provided with at least one annular groove, and the annular groove is provided with a sealing ring (see groove and o-ring in fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuHack et al. 7,222,642 in view of EP 1,878,962.
DuHack et al. discloses a solenoid valve quick connect for making a secure connection 
between a tube and a main body, but does not disclose the use of a tubular support .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolze, Swanson, Marazzi, Ro, Hoff, Olson, Guest, Ezura, Muto, Parrish, Salomon-Bahls, Aston, Lundberg, Heon, Yang, WO ‘162, EP ‘611, WO ‘860 all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679